DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  in the 18th line on page 15 of the substitute specification, delete one of the two instances of “kHz” after both “400” and “200”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundquist (US 2015/0135901), which was cited in the Information Disclosure Statement dated July 2, 2018.

a vibration source (600) that supplies energy to a receptor in contact with the molten metal; and
an ultrasonic probe (610) having at least one injection port (625) (paragraphs [0063] and [0064]); wherein the probe (610) under operation produces vibrations directed to the receptor.
Regarding claim 2, the probe (610) is disposed in a cooling channel (624) and under operation is configured to inject a cooling medium between a bottom of the probe and the receptor (paragraphs [0063] and [0064]).
Regarding claim 3, the injection port (625) comprise a through hole for passage of the cooling medium through the probe (610).
Regarding claim 4, the energy coupling device can have its vibration source (600) mounted on a casting mill or on a tundish that holds a molten metal bath (see paragraph [0005]).
Regarding claims 5, 11, and 12, the receptor is in contact with the molten metal and would include a band made of a refractory material (such as titanium or stainless steel) as part of the energy coupling device (paragraphs [0063] and [0064]).

Regarding claim 9, the injection port (625) is a central through-hole (Figure 6), and includes a plurality of gas channels in another embodiment (paragraph [0076]).
Regarding claim 10, the cooling medium is a purging gas (paragraph [0063]).
Regarding claim 13, the probe (610) is made of titanium (paragraph [0061]).
Regarding claims 14-16, the housing and its manufacture from a refractory material do not have patentable weight.  Since the claim is drawn to an “energy coupling device”, any external structure (housing) is not pertinent to the claims.
Regarding claim 17, the tip of the probe (610) can be set to be within 5 mm of contacting the receptor (paragraphs [0063] and [0064]).
Regarding claims 18 and 19, Rundquist discloses a casting mill comprising an energy coupling device that couples energy into molten metal (abstract; paragraphs [0005]-[0007], [0047]-[0052], [0057]-[0064], and [0076]; Examples 5 and 6 of paragraph [0089]; and Figures 3, 5, and 6), in which the casting mill includes the following structural features:
a continuous casting mold (Examples 5 and 6 of paragraph [0089]);
a vibration source (600) that supplies energy to a receptor in contact with the molten metal; and
an ultrasonic probe (610) having at least one injection port (625) (paragraphs [0063] and [0064]); wherein the probe (610) under operation produces vibrations directed to the receptor.

Response to Arguments
The examiner acknowledges the applicants’ amendment/response, substitute specification, and replacement drawing sheets, all of which were received by the USPTO on April 8, 2021.  Also, an Information Disclosure Statement dated November 23, 2020 has been considered and initialed, and a copy is provided with this Office Action.  The replacement drawing sheets overcome the prior objections to the drawings.  The substitute specification overcomes the prior objections to the specification, with the exception of two new specification objections raised in above section 1.  The amendment overcomes the prior objection to claim 13.  Claim 20 remains withdrawn from consideration as drawn to a non-elected invention.  Claims 1-19 remain under consideration in the application.

Applicants' arguments filed April 8, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 8-10 of the amendment/response, the applicants first argued (throughout pages 8 and 9 of the REMARKS section), that Rundquist fails to teach a receptor set forth in independent claim 1.  The examiner respectfully disagrees.  As to claim 1, the preamble claims “an energy coupling device” (and further including a “vibration source” that “supplies energy to a receptor”, of which such a limitation is interpreted that the “receptor” is not part of the claimed “energy coupling device” having a “vibration source”, but only means that the receptor can be used in conjunction with the claimed device (as an object/product or 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 5, 2021